UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7801


MICHAEL TYRONE PERRY,

                      Plaintiff – Appellant,

          v.

SCDC;   LEE   CORRECTIONAL   INSTITUTION;   SERGEANT       JIMMY
WILLIAMS; WILLIAM A. BYERS, Director over SCDC,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:12-cv-01001-TLW)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Tyrone Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Tyrone   Perry       appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the     record   and       find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Perry v. SCDC, No. 4:12-cv-01001-TLW (D.S.C. Aug. 21,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the   materials

before    this   court    and   argument      would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                          2